Citation Nr: 9929542	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had verified active military service from June 
1974 to June 1978 and from October 1980 to July 1991.  
Unverified service has been shown from June 1971 to June 1974 
and from June 1978 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating determination of 
the Togus Department of Veterans Affairs (VA) Regional office 
(RO).  

During the course of this appeal, the veteran moved to 
Vermont.  Subsequent supplemental statements of the case have 
been issued from the White River Junction RO.

In a June 1999 statement in support of claim, the veteran 
raised the issues of entitlement to service connection for 
peritonitis and mitral valve prolapse.  As these issues are 
not properly before the Board they are referred to the RO for 
appropriate action.


FINDING OF FACT

DM was not shown inservice or within the one year presumptive 
period following service and there has been no competent 
medical evidence submitted relating any current DM to the 
veteran's period of service.  


CONCLUSION OF LAW

The claim of service connection for DM is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection for DM may also be granted if manifested 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage v. Gober, 10 
Vet. App. 488 (1997); see Wade v. West, 11 Vet. App. 302 
(1998).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

A review of the veteran's service medical records 
demonstrates that in July 1983, the veteran was seen with 
complaints of lightheadedness and blurring while at work.  He 
also reported having increased palpitations and sweating at 
that time.  Glucose testing was ordered.  Glucose testing 
performed in August 1983 was found to be within normal 
limits.  In July 1984, the veteran was seen with complaints 
of feeling flush and lightheaded.  He also noted concern with 
his weight gain.  Urinalysis revealed an increased glucose 
level.  At the time of an August 1984 periodic examination, 
urinalysis testing revealed negative glucose and albumin 
testing.  

At the time of the veteran's November 1990 service separation 
examination, urinalysis testing revealed negative sugar and 
albumin results.  There were no findings or diagnoses of DM 
during the veteran's entire military history.  

Urinalysis performed subsequent to service demonstrates that 
the veteran had negative glucose and protein findings in 
October 1991, while serum testing performed at that time 
revealed findings which were within normal limits.  

In May 1994, the veteran requested service connection for DM.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that he was seen with cramping in 
both legs, a burning sensation in his thighs, and nocturia 
four times per night in May 1994.  Glucose testing performed 
at that time revealed an extremely elevated reading.  The 
examiner noted that the veteran had DM and that treatment was 
necessary.  Subsequent treatment records revealed continuing 
diagnoses of DM.  

At his February 1996 hearing, the veteran reported that he 
would become shaky during maneuvers and that he had to take 
salt tablets or crackers.  He further noted that in July 
1984, following the high glucose reading, he was told to eat 
a chocolate bar or crackers if he became woozy.  He indicated 
that he was not treated for diabetes at anytime following 
this incident. The veteran further testified that he became 
sick shortly after service, possibly around March 1993 or 
March 1994.  He noted that he was breaking into a sweat and 
that testing performed at that time showed he had diabetes.  
He indicated that the first time that he was diagnosed with 
DM was in February or March 1994.  He noted that he obtained 
a second opinion from a private physician after the initial 
diagnosis who confirmed that he had DM.  

Following the February 1996 hearing, blood results and serum 
testing results from a February 1989 hospitalization at 
Emerson Hospital revealed glucose results within normal 
limits.  

In April 1996, the veteran sent in medical literature 
indicating that Motrin, which he took for his back problems, 
could cause pancreatitis in less than one percent of those 
taking Motrin.  He also submitted medical literature 
demonstrating that when an immune system's recognition status 
broke down, the body could begin to manufacture T-cells and 
anti-bodies directed against the body's own cells and organs 
and that these misguided T cells could contribute to many 
diseases.  The literature further indicated that T-cells that 
attacked the pancreas contributed to DM.  It also noted that 
no one knew what caused autoimmune diseases but that one of 
the factors could be certain drugs.  

In August 1999, the veteran appeared at a personal hearing 
before the undersigned Board member.  At the hearing, the 
veteran testified that he had never been told that he had DM 
inservice.  He indicated that he was never followed for DM 
symptoms while inservice.  The veteran testified that he was 
first diagnosed with DM in 1994.  He noted that while 
inservice, he did experience excessive fatigue and thirst but 
that he had no trouble with urination.  

The Board observes that the veteran has argued that he began 
to experience symptoms of DM in service and that the disease 
was misdiagnosed inservice.  He has asserted that his current 
DM had its onset inservice or in the one year presumptive 
period following service.  The veteran has offered no 
competent evidence in support of these assertions.  As a lay 
person he would not be competent to diagnose diabetes in 
service or to attribute inservice symptoms to DM.  Grottveit 
v. Brown, 5 Vet. App 91 (1993).

There were no complaints or findings of DM inservice or 
within the years immediately following service.  Accordingly, 
competent evidence would be necessary showing a nexus between 
the currently diagnosed DM and service.  While the Board 
notes that the veteran is competent to report the symptoms 
which he experienced inservice, he is not medically qualified 
to express an opinion that any current DM is related to 
service.  See Grottveit v. Brown.  Similarly, he is competent 
to report a continuity of symptomatology since service.  
Savage.  However, a medical opinion would be necessary to 
link any current DM with service or to the reported 
continuity of symptomatology.  See Savage. 

With regard to the medical treatises submitted by the 
veteran, the Board notes that the Court, in Sacks v. West, 11 
Vet. App 314 (1998), addressed the issue of whether, for 
purposes of establishing a well-grounded claim, generic 
medical journal or treatise evidence that did not 
specifically opine as to the relationship between his 
condition and active service could establish the element of 
medical nexus evidence.  The Court stated that to draw an 
inference of possible causal relationship from a medical 
journal or treatise would constitute nothing more than an 
unsubstantiated medical opinion rather than a conclusion 
based on the medical evidence of record. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As there has been no competent medical evidence submitted 
linking any current DM to the veteran's period of service, 
the claim is not well grounded and must be denied.


ORDER

Service connection for DM is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

